                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           No. 1:19-CV-272-LCB-LPA


MAXWELL KADEL, JASON FLECK,
CONNOR THONEN-FLECK, by his next
friends and parents, JASON FLECK AND
ALEXIS THONEN, JULIA MCKEOWN,
MICHAEL D. BUNTING, JR., C.B., by
his next friends and parents, MICHAEL
D. BUNTING, JR. and SHELLEY K.
BUNTING, and SAM SILVAINE,

      Plaintiffs,

      v.
                                            MOTION FOR EXTENSION OF TIME
DALE FOLWELL, in his official capacity
as State Treasurer of North Carolina, DEE
JONES, in her official capacity as
Executive Administrator of the North
Carolina State Health Plan for Teachers
and State Employees, UNIVERSITY OF
NORTH CAROLINA AT CHAPEL
HILL, NORTH CAROLINA STATE
UNIVERSITY, UNIVERSITY OF
NORTH CAROLINA AT
GREENSBORO, and NORTH
CAROLINA STATE HEALTH PLAN
FOR TEACHERS AND STATE
EMPLOYEES,

      Defendants.


      PURSUANT TO Fed. R. Civ. P. 6(b), Defendants University of North Carolina at

Chapel Hill (“UNC”), North Carolina State University (“NCSU”) and University of North

Carolina at Greensboro (“UNCG”), and collectively referred to as (“University



                                            1


      Case 1:19-cv-00272-LCB-LPA Document 46 Filed 03/19/20 Page 1 of 5
Defendants”), hereby request an extension of time in which to serve an answer or other

response to Plaintiffs’ Complaint for Declaratory, Injunctive, and Other Relief. In support

of this motion, University Defendants show the following:

      1.      On March 11, 2019, Plaintiffs filed their Complaint in the United States

District Court, Middle District of North Carolina.

       2.     On or about March 13, 2019, University Defendants filed a Waiver of the

Service of Summons in this Civil Action.

       3.     On July 8, 2019, University Defendants filed a Motion to Dismiss.

       4.     On March 11, 2020, the Court denied University Defendants’ Motion to

Dismiss.

      5.      The time for University Defendants to file a responsive pleading is on or

before March 25, 2020. This date has not passed.

      6.      Due to other pressing matters and responsibilities, the undersigned counsel

needs additional time to consult with her clients and complete a response. An allowance

of additional time will enable University Defendants and counsel to more accurately

respond to Plaintiffs’ remaining claims and better preserve University Defendants’ rights

and interests.

       7.     University Defendants do not seek an extension for any improper purpose.

       8.     Good cause exists for the requested extension of the deadline. In February

and March 2020, University Defendants have been managing the ongoing and rapidly-

evolving COVID-19 outbreak and its landscape. On or about March 14, 2020, Governor



                                            2


      Case 1:19-cv-00272-LCB-LPA Document 46 Filed 03/19/20 Page 2 of 5
Cooper issued an executive order closing all K-12 public schools in North Carolina, and

banning gatherings of more than 100 people. University Defendants’ employees and the

undersigned counsel were encouraged to work with our supervisors to explore telework

and alternate schedules. University Defendants and undersigned counsel are striving to

balance the current state of emergency with pending court deadlines.

      9.       The undersigned counsel requests an additional thirty (30) days to confer

with University Defendants and adequately prepare a responsive pleading.

      10.      The undersigned counsel contacted Plaintiffs' counsel who does not object to

this motion.

      WHEREFORE, University Defendants request that the Court extend the deadline

for serving its answer or other responsive pleadings up to and including April 24, 2020.




                                             3


      Case 1:19-cv-00272-LCB-LPA Document 46 Filed 03/19/20 Page 3 of 5
Respectively submitted, this the 19th day of March, 2020.


                                  JOSHUA H. STEIN
                                  Attorney General


                                  /s/Catherine F. Jordan
                                  Catherine F. Jordan
                                  Special Deputy Attorney General
                                  NC State Bar No. 34030
                                  cjordan@ncdoj.gov

                                  NC Department of Justice
                                  PO Box 629
                                  Raleigh, NC 27602
                                  Tel: 919-716-6920
                                  Fax: 919-716-6764

                                  Counsel for Defendants University of North
                                  Carolina at Chapel Hill, North Carolina State
                                  University, and University of North Carolina at
                                  Greensboro




                                    4


Case 1:19-cv-00272-LCB-LPA Document 46 Filed 03/19/20 Page 4 of 5
                             CERTIFICATE OF SERVICE
       The undersigned hereby certifies that the MOTION FOR EXTENSION OF

TIME was filed through the ECF system and will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (NEF).

       This the 19th day of March, 2020.


                                           /s/Catherine F. Jordan
                                           Catherine F. Jordan
                                           Special Deputy Attorney General




                                             5


      Case 1:19-cv-00272-LCB-LPA Document 46 Filed 03/19/20 Page 5 of 5
